MR. JUSTICE WEBER,
dissenting:
I express reservation about this holding because I do not feel that the facts of this case justify what I consider to be a change in our custody statutes. I do not dispute the importance of recognizing the length of time a parent serves as the primary caretaker of a child whose custody has not yet been determined under our statutory scheme. However, this Court should not override the extensive findings and judgment of the District Court in this case based on the requirement of finding a change in circumstances. Unlike the majority, I do not feel that the District Court ignored the fact of mother’s primary caretaker role. Counsel for the mother repeatedly stressed the 9 years in which the child had been in her care, with increased involvement by the father through visitation beginning when the child was 6 years old and continuing to the present. The District Court made extensive findings regarding the competence of both parents, which adequately justify his decision to award custody to the father even in light of the mother’s role as primary caretaker. I would defer to the judgment of the District Court in this matter and affirm this decision. Even under the majority’s holding I find substantial evidence in the record to justify the District Court’s determination. I respectfully dissent.
MR. JUSTICE GULBRANDSON joins in the foregoing dissent.